DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34-43, 45-48, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Orban III (US 2008/0140088) in view of Banik et al. (US 2005/0119527).

Regarding claim 34,
Orban III discloses (Fig. 3A):
A system comprising: an instrument carriage (20) configured to support an instrument (fig. 3A, 20, ¶0064), the instrument comprising a joint output (250, ¶0076) and an input coupling (Fig. 31A, 900, ¶0124) configured to move the joint output (250,), the instrument carriage (20) comprising an actuating element (fig. 4, 170, motors, ¶0076), the actuating element comprising a drive input (Fig. 31a, 900) and an actuator (Fig. 4, 170, ¶0076, motors connected to discs, 708, in Fig. 19, ¶0113) coupled to drive the drive input (900), the drive input configured to engage the input coupling (Fig. 31A, 900, instrument connected to input 900); and a control system configured (fig. 1, 16) to: drive the drive input (900) with the actuator (Fig. 4, 170, ¶0076, motors connected to discs, 708, in Fig. 19, ¶0113);
They do not disclose:
and determine whether the drive input has engaged the input coupling based on a determination of whether the actuator experiences a resistance greater than a resistance threshold.

However, Banik teaches:
and determine whether the drive input has engaged the input coupling based on a determination of whether the actuator experiences a resistance greater than a resistance threshold (can detect motor braking thresholds and sense torque, ¶0081, ¶0088).

Regarding claim 34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 35,
Orban III discloses the above elements from claim 34.
They do not disclose:
wherein the resistance threshold is at least as large as an inherent drivetrain resistance of components between the actuator and the joint output.

However, Banik teaches:
wherein the resistance threshold is at least as large as an inherent drivetrain resistance of components between the actuator and the joint output (¶0081, ¶0088).

Regarding claim 35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 36,
Orban III discloses the above elements from claim 34.
They do not disclose:
wherein the resistance comprises a torque, the resistance threshold comprises a torque threshold, and the torque threshold is less than a maximum torque at the drive input.

However, Banik teaches:
wherein the resistance comprises a torque (¶0088), the resistance threshold comprises a torque threshold (braking torque, ¶0081, ¶0088), and the torque threshold is less than a maximum torque at the drive input (adjusts torque threshold, ¶0081).

Regarding claim 36, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 37,
Orban III discloses (Fig. 17D):
wherein the control system is further configured to: determine a position (Figs. 17D and E, 251)  at which the drive input (pin of 251 meets boss of 250) engages the input coupling (discs, 304, ¶0105-¶0106).

Regarding claim 38,
Orban III discloses (Fig. 14A):
wherein the drive input (fig. 14A, 251)  comprises a disc (Figs. 17C-E, 304) having a boss corresponding to a pocket of the input coupling (Fig. 14A, pocket, 316, of disc, 304, aligns with pin, 253, of drive input, 251, from Fig. 17C-E, ¶0105-¶0107).

Regarding claim 39,
Orban III discloses (Fig. 6):
wherein moving the joint output (250) moves a tip of the instrument (Fig. 6, tool, 24, ¶0073-¶0074) wherein moving the drive input (Fig. 14A, 251) while the drive input is engaged to the input coupling moves the tip (¶0110), and wherein the control system is configured to drive the drive input with the actuator by: driving the actuator such that the tip encounters a physical limitation (¶0110).

Regarding claim 40,
Orban III discloses (Fig. 6):
wherein moving the joint output pitches or yaws the tip, and wherein the physical limitation is a wall adjacent to the tip (¶0110).

Regarding claim 41,
Orban III discloses (Fig. 17C):
wherein the physical limitation is a stopping mechanism configured to stop the input coupling (spring loaded inputs, Fig. 17C, ¶0103).

Regarding claim 42,
Orban III discloses:
wherein moving the joint output rolls the instrument (¶0110).

Regarding claim 43,
Orban III discloses (Fig. 1):
wherein the system is a medical system (Fig. 1, 2, ¶0058), wherein the instrument is a medical instrument (20, ¶0058), and wherein the physical limitation is provided by a cannula (64, ¶0065) into which the instrument is inserted. (¶0065)

Regarding claim 45,
Orban III discloses (Fig. 31A):
wherein: the instrument comprises a second input coupling  (Fig. 31A, 900, ¶0124); the instrument carriage (20) comprises a second actuating element (Fig. 1, 4, multiple assemblies, ¶0058), the second actuating element comprising a second drive input (Fig. 31A, 900, ¶0124) and a second actuator coupled to drive the second drive input (Fig. 31A, 900, instrument connected to input 900)t; and the control system (16) is further configured to: coordinate driving of the drive input with driving of the second drive input to move the joint output (4, ¶0048).

Regarding claim 46,
Orban III discloses (Fig. 3A):
A method for operating a system comprising an instrument carriage (20) supporting an instrument (fig. 3A, 20, ¶0064), the instrument comprising a joint output (250, ¶0076) and an input coupling (Fig. 31A, 900, ¶0124) configured to move the joint output (250,), the instrument carriage (20) comprising an actuating element (fig. 4, 170, motors, ¶0076), the actuating element comprising a drive input (Fig. 31a, 900) and an actuator (Fig. 4, 170, ¶0076, motors connected to discs, 708, in Fig. 19, ¶0113) coupled to drive the drive input (900), the drive input configured to engage the input coupling (Fig. 31A, 900, instrument connected to input 900),  the method comprising: driving the drive input (900) with the actuator (Fig. 4, 170, ¶0076, motors connected to discs, 708, in Fig. 19, ¶0113);

The do not disclose:
and determining whether the drive input has engaged the input coupling based on a determination of whether the actuator experiences a resistance greater than a resistance threshold.

However, Banik teaches:
and determining whether the drive input has engaged the input coupling based on a determination of whether the actuator experiences a resistance greater than a resistance threshold (can detect motor braking thresholds and sense torque, ¶0081, ¶0088).
Regarding claim 46, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 47,
Orban III discloses the above elements from claim 46.
They do not disclose:
wherein the resistance threshold is as large as an inherent drivetrain resistance of components between the actuator and the joint output.

However, Banik teaches:
wherein the resistance threshold is at least as large as an inherent drivetrain resistance of components between the actuator and the joint output (¶0081, ¶0088).

Regarding claim 47, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 48,
Orban III discloses (Fig. 6):
wherein moving the joint output (250) moves a tip of the instrument (Fig. 6, tool, 24, ¶0073-¶0074) wherein moving the drive input (Fig. 14A, 251) while the drive input is engaged to the input coupling moves the tip (¶0110), and wherein the control system is configured to drive the drive input with the actuator by: driving the actuator such that the tip encounters a physical limitation (¶0110).

Regarding claim 50,
Orban III discloses (Fig. 3A):
A system comprising: an instrument carriage (20) supporting an instrument (fig. 3A, 20, ¶0064), the instrument including  an input coupling (Fig. 31A, 900, ¶0124) configured to move cause at least a portion of the instrument to move in a degree of freedom (joint output, 250, ¶0076),the instrument carriage (20) comprising an actuating element (fig. 4, 170, motors, ¶0076), the actuating element comprising a drive input (Fig. 31a, 900) configured to engage the input coupling (Fig. 31A, 900, instrument connected to input 900); and a control system configured (fig. 1, 16) to: drive the drive input (900) such that movement in the degree of freedom has stalled (Fig. 4, 170, ¶0076, motors connected to discs, 708, in Fig. 19, ¶0113);

The do not disclose:
determine whether a resistance experienced by the drive input after movement in the degree of freedom has stalled; and determine where the drive input has engaged the input coupling based on the resistance.

However, Banik teaches:
determine whether a resistance experienced by the drive input after movement in the degree of freedom has stalled (can detect motor braking thresholds and sense torque, ¶0081, ¶0088); and determine where the drive input has engaged the input coupling based on the resistance (can detect motor braking thresholds and sense torque, ¶0081, ¶0088).

Regarding claim 50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 51,
Orban III discloses (Fig. 4):
wherein the system further comprises an actuator (Fig. 4, 170, ¶0076, motors connected to discs, 708, in Fig. 19, ¶0113) coupled to drive the drive input (900),  and wherein the control system is further configured to: in response to a determination that the drive input has engaged the input coupling, map a position of the actuator to a position of an instrument tip (¶0110).

Regarding claim 52,
Orban III discloses (Fig. 4):
wherein the control system is configured to determine whether the drive input has engaged the input coupling based on the resistance by: determining that the resistance corresponds to the instrument encountering a physical limitation (¶0110).
Regarding claim 53,
Orban III discloses (Fig. 3A):
wherein the control system is configured to determine whether the drive input has engaged the input coupling based on the resistance  (¶0110)

The do not disclose:
determining that the resistance exceeds a threshold resistance.

However, Banik teaches:
determining that the resistance exceeds a threshold resistance (can detect motor braking thresholds and sense torque, ¶0081, ¶0088).

Regarding claim 53, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the medical instrument system from Orban III that uses a Carriage system and can sense the torque from the actuators to tell if they are engaged as taught by Orban III (¶0110) and utilize the system from Banik that can utilize torque feedback sensor to set a torque resistance threshold for moving an instrument tip as taught by Banik (¶0088). This would enable more precise control which would improve reliability and lower costs.

Regarding claim 54,
Orban III discloses (Fig. 31A):
wherein: the instrument comprises a second input coupling  (Fig. 31A, 900, ¶0124); the instrument carriage (20) comprises a second actuating element (Fig. 1, 4, multiple assemblies, ¶0058), the second actuating element comprising a second drive input (Fig. 31A, 900, ¶0124) and a second actuator coupled to drive the second drive input (Fig. 31A, 900, instrument connected to input 900); and coordinated driving of the drive input and the second drive input moves the instrument in the degree of freedom (4, ¶0048).	

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 34-43, 45-48, and 50-54, applicant argues that the Banik reference does not teach or disclose “to determine whether the drive input has engaged the coupling” and points to both ¶0081 and ¶0088 as reasons that Banik does not teach this limitation.  However, as previously stated, Banik teaches in ¶0081:
"The processor and servo control unit 108 also implement a variable braking function that allows the servo motors 110, 112 to be driven under automatic or semi-automatic control by the operator moving the distal tip within the patient's body. The variable braking is accomplished by having the operator or the processor select a variable braking force that is between 0 and the maximum torque that can be supplied by the motors. When the physician moves the endoscope, the torque on the motors is detected to see if it is greater than or equal to a variable braking threshold. If so, the processor and servo control unit 108 controls one or both of the servo motors 110, 112 such that the tip is moved to a new position so that the torque readings from the motors are less than the variable braking threshold.”
Furthermore, in ¶0088, “The articulation and fluidics card 109 provides signals to a power motor drive that in turn drives the servomotors 110, 112, and receives signals from the shaft encoders and torque sensors to provided feedback regarding the amount of force required to move the distal tip of the endoscope.”

Examiner interprets this as determining whether the drive input has engaged the coupling, because in both paragraphs show how the torque is fed back through the servomotors to the user and how multiple braking and torque thresholds are set.  And that they are variable.  Then, as such, it would have been obvious to one of ordinary skill in the art to modify this invention to simply sense the torque on a couple to detect engagement which falls under the scope outlined by ¶0081 and ¶0088 from Banik.

Regarding arguments pertaining to claims 46, 47-48, and 51-54, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

As such, examiner is maintaining the rejections of claims 34-43, 45-48, and 50-54.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blumenkranz et al. (US 2009/0248038) – force and torque sensing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846